Citation Nr: 1027620	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-09 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to April 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2007 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In July 2010, the Veteran testified at a Board video hearing.  A 
transcript of that hearing was made and associated with the 
claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 2010 written statement, the Veteran withdrew his 
appeal on the issue of entitlement to an increased initial rating 
for PTSD.  

2.  The Veteran has been awarded service connection for PTSD, 
rated at 70 percent; residuals of a cold injury to the right 
lower extremity, with a 30 percent rating; residuals of a cold 
injury to the left lower extremity, with a 30 percent rating; and 
hearing loss, with a 10 percent rating.  His combined schedular 
rating is 90 percent.  

3.  The Veteran's service-connected disabilities preclude him 
from obtaining or maintaining gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on 
the issue of entitlement to an increased initial rating for PTSD 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).  

2.  The Veteran's service-connected disabilities render him 
unable to obtain and maintain gainful employment.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.3, 4.7, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issue on appeal given the 
favorable nature of the Board's decision with regard to the 
pending claims.  

II.  Increased initial rating-PTSD

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In the present case, the appellant, through 
his authorized representative, has withdrawn this appeal as to 
the issue of an increased initial rating for PTSD.  Hence, with 
regard to this issue, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal as to this issue, 
and it is dismissed.

III. TDIU

The Veteran seeks a TDIU.  Total disability is considered to 
exist when there is any impairment which is sufficient to render 
it impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a).  A total disability 
rating for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person is, 
in the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 percent 
or more, and sufficient additional disability must bring the 
combined rating to 70 percent or more.  In determining whether a 
single disability is rated at the minimum levels of 40 or 60 
percent, disabilities resulting from a common etiology or a 
single accident may be considered as one disability.  38 C.F.R. 
§ 4.16(a).  

Where a claimant fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration where a 
claimant is found unable to secure and follow a substantially 
gainful occupation by reason of service- connected disabilities.  
See 38 C.F.R. § 4.16(b).  Individual unemployability must be 
determined without regard to any non-service connected 
disabilities or a Veteran's advancing age.  See 38 C.F.R. §§ 
3.341(a), 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
See 38 C.F.R. § 4.3.  

In the present case, the Veteran has been awarded service 
connection for PTSD, rated at 70 percent; residuals of a cold 
injury to the right lower extremity, with a 30 percent rating; 
residuals of a cold injury to the left lower extremity, with a 30 
percent rating; and hearing loss, with a 10 percent rating.  His 
combined schedular rating is 90 percent.  

Based on the above, the Board finds the Veteran meets the 
schedular criteria for consideration of a TDIU; that is, he has a 
single disability rated at least 40 percent, and a combined 
rating of at least 70 percent.  In denying his claim, the RO 
relied on several recent VA medical examinations which concluded 
he was not unemployable.  The Board finds, however, these 
examinations insufficient for several reasons. 

Of record is a July 2007 VA psychiatric examination which noted 
the Veteran served as a combat medic in Europe during World War 
II.  After examining the Veteran, the VA examiner noted that due 
to his health, the Veteran was not a good candidate for 
employment at this time.  The examiner went on to note that her 
conclusion was based on the Veteran's age and overall physical 
health, and not his PTSD alone.  

The Board observes first that although the examiner did not find 
the Veteran's PTSD precluded him from employment, she also did 
not consider the totality of his service-connected disabilities, 
to include his residuals of cold injuries of the lower 
extremities, and his hearing loss.  Additionally, this opinion 
was rendered in 2007, prior to the 2009 increase in the Veteran's 
disability rating for his PTSD from 30 percent to 70 percent.  

Next, the Veteran was afforded a VA medical examination of his 
lower extremities in July 2007, at which time he was noted to 
have residuals of frostbite, to include bilateral degenerative 
joint disease.  The Veteran was noted to stand and walk on his 
own, but with pain associated with these activities.  
Additionally, he had difficulty with ladders.  Based on his 
examination of the Veteran, a VA physician concluded that 
although the Veteran's cold injury residuals of the lower 
extremities would restrict employment involving significant hours 
on his feet, he was not precluded from more sedentary employment.  
Likewise, a July 2007 VA audiological examination confirmed the 
Veteran had a current diagnosis of hearing loss, but that such a 
disorder did not render him unemployable.  

Although these opinions were rendered by competent medical 
experts, the Board observes that in finding the Veteran 
employable, the examiners considered only the Veteran's cold 
injuries of the lower extremities or his hearing loss, and not 
the totality of his service-connected disabilities.  Thus, these 
opinions do not establish that the Veteran is employable despite 
all his service-connected disabilities.  

A subsequent December 2008 VA examination was afforded the 
Veteran to determine his impairment due to his service-connected 
bilateral cold injuries of the feet.  The examiner noted that the 
Veteran's feet had worsened, such that he could not participate 
in employment involving prolonged standing or walking.  Sedentary 
employment, however, was not precluded.  Subsequent December 2008 
VA audiological and psychiatric examinations concluded that his 
hearing loss and PTSD respectively, did not preclude all forms of 
employment.  

Again, the Board notes that these opinions, though competent, do 
not consider whether all the Veteran's service-connected 
disabilities, as a whole, preclude employment.  Rather, they find 
only that the service-connected disability being considered by 
each examiner did not, in and of itself, preclude all forms of 
employment.  

In support of his claim, the Veteran has submitted a July 2009 
opinion from a private psychologist, I.W., who concluded the 
Veteran's service-connected disabilities prevented him from 
working.  Dr. W. noted that the Veteran's bilateral foot pain 
caused him lost sleep, as well as triggered painful memories of 
the traumatic experiences he endured during World War II, when he 
originally sustained frostbite of the lower extremities while 
serving as a combat medic.  

Additionally, a private medical opinion was received from M.W.S., 
D.O., in March 2010.  Dr. S. identified himself as the Veteran's 
primary-care physician, and stated the Veteran was unable to work 
due to his service-connected disabilities, to include his chronic 
foot pain, and his hearing loss.  

After reviewing the totality of the record, the Board finds the 
evidence to be in relative equipoise.  The evidence presented to 
the Board at least suggests significant cumulative impairment to 
the Veteran's employability resulting from his various service-
connected disabilities.  Taking the record as a whole, the Board 
finds equal evidence both for and against the Veteran's TDIU 
claim.  Therefore, the benefit of the doubt must be afforded the 
Veteran pursuant to 38 U.S.C.A. § 5107(b), and his claim is 
granted.


ORDER

The appeal as to the issue of entitlement to an increased initial 
rating for PTSD is dismissed.

Entitlement to a TDIU is granted, subject to the statutes and 
regulations applicable to the payment of monetary benefits.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


